CAUSE NO. 12-13-00276-CR
                                     CAUSE NO. 12-13-00277-CR
                                   IN THE COURT OF APPEALS
                           TWELFTH COURT OF APPEALS DISTRICT
                                           TYLER, TEXAS


JUSTIN OBRIEN ELLIS,                        }       APPEALED FROM 3RD DISTRICT COURT
APPELLANT

V.                                          }       IN AND FOR

THE STATE OF TEXAS,                         }       ANDERSON COUNTY, TEXAS
APPELLEE

                                                ORDER

       Came on for consideration the Appellant’s Pro Se Motion for Extension of Time to File Brief in
the above-referenced causes, and it appearing that Appellant’s counsel has filed an Anders brief herein
and that Appellant has been unable to examine the record so that he can file a pro se brief, it is hereby
ORDERED that the trial court ensure that Appellant has the opportunity to fully examine the appellate
record on or before January 17, 2014, and it is FURTHER ORDERED that the trial court notify this
Court as to the date upon which the appellate record was made available to Appellant. Appellant shall
have thirty (30) days from the day the appellate record was first made available to him to file his pro se
brief with this Court.
       WITNESS THE HONORABLE JAMES T. WORTHEN, Chief Justice, Court of Appeals
District, Tyler, Texas.
       GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas, this 18th day of
December 2013, A.D.




                                                    Respectfully yours,
                                                    CATHY S. LUSK, CLERK
                                            By: __________________________
                                                 Katrina McClenny, Chief Deputy Clerk